BARRY, Judge,
concurring in part, dissenting in part.
The record supports the conviction.
The record also supports the sixty year sentence. The statutory minimum sentence for a second offender is forty nine and a half years. There were two victims of the armed robbery, and the defendant shot at the police — clearly an aggravating circumstance. Ten and a half years over the forty nine and a half year minimum is not a “gross deviation” from the guidelines which are advisory.
I would affirm the conviction and sentence.